707 N.W.2d 190 (2005)
THOMAS
v.
HAWKINS.
No. 130108.
Supreme Court of Michigan.
December 21, 2005.
Application for leave to appeal.
SC: 130108, COA: 266779.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for stay of trial court proceedings is also GRANTED, and proceeds of the sale of the Sweet Georgia Brown restaurant shall not be distributed during the pendency of the stay. The application for leave to appeal the December 2, 2005 order of the Court of Appeals remains under consideration.